The defendant has filed a petition for rehearing, and contends therein, that this court failed to consider the preponderance of evidence rule as contained in the original brief on the appeal. However, we had fully considered all matters presented on the appeal.
The lawsuit hinged on whether or not the plaintiff had used certain words which would bind him to furnish the labor and materials for the reconstruction and repair work done upon defendant's dwelling, for a consideration of one hundred dollars.
The trial court held that the plaintiff did not make such an agreement, and that he was entitled to recover the reasonable value for the labor and materials furnished.
No additional reasons have been presented in the petition for which we should disturb the determination made in this case, and the petition for rehearing is denied.
BURR, Ch. J., and NUESSLE, BURKE, and CHRISTIANSON, JJ., concur. *Page 40